Citation Nr: 0320935
Decision Date: 08/20/03	Archive Date: 01/21/04

DOCKET NO. 02-01 425               DATE AUG 20, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

Entitlement to a rating in excess of 30 percent for post-traumatic
stress disorder.

Entitlement to a rating in excess of 10 percent for residuals of a
shrapnel wound of the right arm (Muscle Group V).

Entitlement to a rating in excess of 10 percent for residuals of a
bayonet wound of the left leg (Muscle Group XI).

Entitlement to a total disability rating based on individual
unemployability due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Richard A. LaPointe, Attorney 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel 

INTRODUCTION

The veteran served on active duty with the United States Army from
November 2, 1942, to October 17, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of September 2001 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Muskogee,
Oklahoma. That decision denied increased ratings for the claimant's
service-connected disabilities, and denied a total disability
rating based on individual unemployability due to service-connected
disabilities.

This case was previously before the Board on May 30, 2002, at which
time the Board determined that a rating in excess of 30 percent for
service-connected post- traumatic stress disorder (PTSD) was not
warranted. The claimant appealed that May 2002 decision to the
United States Court of Appeals for Veterans Claims (the Court). On
December 11, 2002, the Court granted a joint motion for remand,
issuing an Order vacating the Board's decision and remanding the
issue of a rating in excess of 30 percent for PTSD to the Board for
readjudication and the issuance of a new decision in compliance
with the provisions of the Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000), codified
as amended at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002).
In particular, the Court noted the Board's failure to provide
adequate reasons and bases complying with the holdings of Charles
v. Principi, 16 Vet. App. 370 (2002), and Quartuccio v. Principi,
16 Vet. App. 183, 187 (2002) (requiring VA to notify the claimant
of what evidence he or she was required to provide and what
evidence the VA would attempt to obtain). The Joint Motion for
Remand noted that the Board decision failed to discuss whether the
documents referenced in its finding that the duty to notify had
been satisfied, or any other document in the record, actually
satisfied the notice requirements as set out in the statute.
Charles, supra.

2 -

In conjunction with the Board's now-vacated May 2002 decision, the
Board also undertook additional development on the issues of
entitlement to a rating in excess of 10 percent for residuals of a
shrapnel wound of the right arm (Muscle Group V); entitlement to a
rating in excess of 10 percent for residuals of a bayonet wound of
the left leg (Muscle Group XI); and entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities. That development has been
completed. These issues are the subjects of the REMAND herein.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal for a rating in excess of 30 percent for
service-connected PTSD has been obtained

2. The veteran's service-connected PTSD is currently manifested by
complaints that he startles easily, occasionally has bad dreams,
and experiences some intrusive thoughts about World War II, without
objective clinical findings of more than moderate occupational or
social impairment.

3. The veteran's PTSD does not present an exceptional or unusual
disability picture.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD are not
met. 38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38
C.F.R. 3.159, 3.321(b)(1), Part 4, 4.125-4.130, Diagnostic Code
9411 (2002).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts
pertinent to a claim for benefits. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

First, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5102 and 5103 (West 2002); 38 C.F.R. 3.159(b)
(2002). Information means non- evidentiary facts, such as the
claimant's address and Social Security number or the name and
address of a medical care provider who may have evidence pertinent
to the claim. 38 C.F.R. 3.159(a)(5) (2002). Second, VA has a duty
to assist the veteran in obtaining evidence necessary to
substantiate a claim. 38 U.S.C.A. 5103A (West 2002); 38 C.F.R.
3.159(c) (2002).

With respect to VA's duty to notify, the record shows that the
requirements of the VCAA were set forth in detail in a letter
furnished to the appellant and his representative in June 2001. The
VCAA-notice letter of June 2001 informed him what evidence and
information VA would be obtaining, and explained that VA would make
reasonable efforts to help him get evidence such as medical
records, employment records, etc., but that he was responsible for
providing sufficient information to VA to identify the custodian of
any records. He was also told that it was his responsibility to
ensure VA received any relevant records. He was specifically asked
for information relevant to this claim (i.e., where had he received
treatment?).

Moreover, the requirements of the VCAA were also set forth in
detail in the January 2002 statement of the case (SOC). In this
SOC, the RO cited to 38 C.F.R. 3.159(b) and (c) and 38 C.F.R.
3.159(e) regarding VA's responsibilities with

- 4 -

respect to identifying and obtaining evidence in support of the
claim, and the SOC included citation to 38 C.F.R. 3.159(c)(2)(i)
and (ii) and 38 C.F.R. 3.159(c)(3) (specifically, the last sentence
- "The claimant must provide enough information to identify and
locate the existing records including the custodian or agency
holding the records; the approximate time frame covered by the
records; and, in the case of medical treatment records, the
condition for which treatment was provided."), regarding the
veteran's responsibilities to identify and obtain evidence in
support of his claim. The SOC also explained that VA would make
reasonable efforts to help him get evidence such as medical
records, employment records, etc., but that he was responsible for
providing sufficient information to VA to identify the custodian of
any records.

It appears from the contentions and arguments presented by the
veteran that he is fully aware of the relevant law and evidence
germane to his claims at issue on appeal, and is aware, as well, of
the responsibilities that both he and VA share with respect to the
development of this claim. Specifically, the June 2001 letter and
the January 2002 SOC explicitly set forth this information.
Therefore, the Board finds that VA's duty to notify has been
satisfied with regard to the specific set of circumstances of this
case. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and
Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, with regard to VA's duty to notify, the Board notes that
the VCAA notice sent to the veteran in June 2001 essentially
complied with the recent holding of Disabled American Veterans, et.
al. v. Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003). That case held that 38 C.F.R.
19.9(a)(2)(ii) is invalid to the extent it provides a claimant "not
less than 30 days" to respond to a VCAA notification letter sent by
the Board because it is contrary to 38 U.S.C.A. 5103(b), which
provides a claimant one year to submit evidence. In this case, the
RO and not the Board advised the veteran of the VCAA. The RO's duty
to notify, pursuant to 38 C.F.R. 3.159(b), was not invalidated by
the recent Federal Circuit decision. Moreover, even though the
notice did request a response within 60 days, it also expressly
notified the veteran that he had one year to submit the requested
information and/or evidence, in compliance with 38 U.S.C.A.
5103(b). He was also provided the same information, again, in the
January 2002

- 5 -

SOC. See SOC's citation to 38 C.F.R. 3.159(b)(1). Since the initial
VCAA letter was issued June 2001, that one-year time period has now
expired.

Furthermore, in direct reply to the VCAA-notice letter, the
appellant submitted a signed statement entitled "Waiver of 60-Day
Development" indicating that he had no additional evidence to
submit and that he wanted VA to go ahead and process his claim. It
is clear, therefore, that the claimant has nothing further to
submit, and adjudication of his claim can proceed. With respect to
this fact, the Board notes further that from review of the claims
file, there does not appear to be any missing information or other
evidence that has not been accounted for in the RO's notification
actions taken in connection with the appellate development and
review of this claim. Review of the claims file shows that the
veteran's VA outpatient records were obtained, which showed no
psychiatric treatment. During the 2001 examination, the veteran
denied receiving any mental health treatment since his last VA
examination in 1999. The veteran has never indicated he received
private treatment or filed for disability benefits with the Social
Security Administration. Therefore, there is no indication in the
record that relevant records exist that have not been obtained.
Furthermore, the veteran has not referenced any unobtained evidence
that might aid his claim or that might be pertinent to his claim.

The duty to assist also includes, when appropriate, the duty to
conduct a medical examination of the claimant. In this case, the RO
provided the veteran a VA psychiatric examination in July 2001 in
response to his claim for an increased rating. There is no
objective evidence indicating that there has been a material change
in the severity of his service-connected condition since he was
last examined. There are no records suggesting an increase in
disability has occurred as compared to the last VA examination
findings. The Board concludes there is sufficient evidence to rate
the service-connected condition fairly. See also VAOPGCPREC 11-95
(the duty to assist does not require that a claim be remanded
solely because of the passage of time since an otherwise adequate
VA examination was conducted).

6 -

The Board finds that VA has done everything reasonably possible to
assist the veteran. In the circumstances of this case, additional
efforts to assist him in accordance with the VCAA would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has
satisfied its duties to inform and assist the veteran at every
stage of this case.

B. Rating in Excess of 30 Percent for PTSD

The claimant contends that his service-connected PTSD has increased
in severity, and that a rating in excess of 30 percent for that
disability is warranted. As noted, the Board limits its
consideration in this decision to the sole issue of entitlement to
a rating in excess of 30 percent for PTSD.

In accordance with 38 C.F.R. 4.1 through 4.10 (2001) and Schafrath
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
service medical records and all other evidence of record pertaining
to the history of the veteran's service-connected PTSD. The Board
has found nothing in the historical record which would lead to the
conclusion that the most current evidence of record is not adequate
for rating purposes. Moreover, the case presents no evidentiary
considerations which would warrant an exposition of remote clinical
histories and findings pertaining to that disability. The Court has
held that "[w]here entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary importance."
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

7 -

The Evidence

The veteran served on active duty with the United States Army from
November 2, 1942, to October 17, 1945. He was awarded the Combat
Infantryman Badge, the Silver Star, and two Purple Heart Medals,
one for a bayonet wound of the left lower leg in October 1944, and
the other for a shrapnel wound of the right arm in April 1945. His
service separation examination, conducted in October 1945,
disclosed a small cicatrix of the left leg and right arm, described
as not productive of disability, with no findings of
musculoskeletal or psychiatric abnormalities.

The claimant's original application for VA disability compensation
benefits, received in January 1946, sought service connection for
"gunshot and shrapnel wounds", and reported that he was self-
employed as a farmer. A rating decision of June 1946 granted
service connection for a bayonet wound of the left leg (Group XI)
and for a shrapnel wound of the right arm (Muscle Group V), each
evaluated as 10 percent disabling.

In September 1996, the claimant sought service connection for PTSD.
A rating decision of November 1996 granted service connection for
PTSD, evaluated as 10 percent disabling, and a rating decision of
December 1996 denied a rating in excess of 10 percent for his
service-connected PTSD. A rating decision of April 1997 granted an
increased rating of 30 percent for his service-connected PTSD, and
the disability evaluation for his PTSD has remained at that level.
The most recent rating decision denying entitlement to a rating in
excess of 30 percent for PTSD, dated in August 1999, was not
appealed and became final.

In June 2001, the claimant sought increased rating for each of his
service connected disabilities, and a total disability rating based
on unemployability due to service- connected disabilities. By RO
letter of June 2001, he was notified of the evidence needed to
establish entitlement to the benefits sought, and asked to submit
evidence showing worsening of the disabilities at issue, including
any evidence not previously submitted, or the names and addresses
of treating physicians or medical

- 8 -

facilities so that the RO could obtain that evidence. The veteran
made no response to that request.

The RO requested the veteran's VA outpatient treatment records from
the VAMC, Muskogee, from August 2000 to June 2001. Those records
disclosed no complaint, treatment, findings or diagnoses of his
service-connected PTSD, and no psychotropic medications were
prescribed.

A report of VA PTSD examination, conducted in July 2001, cited the
examiner's review of the claims folder and noted that the claimant
still had a driver's license but was driven to the appointment by
a neighbor. The veteran related that he had received no psychiatric
or mental health treatment since his last examination; that he was
doing fair; and that his problems were predominantly medical in
nature, involving pain in his feet, right arm pain, heart problems
and chest pains; and that he took no psychotropic medications. He
reported that he sleeps 3 or 4 hours per night, but sleeps "pretty
good"; that he has an occasional bad dream; that he thinks about
World War II "quite a little bit"; and indicated that he was "lucky
to be here" when talking about his World War II experiences. He
indicated that he was retired and currently lives alone and pays
his own bills; that he attended church and tried to stay busy; that
his stepson who had been living with him had moved to California;
that he has a niece who checks on him; and that he was currently
without transportation because his nephew had wrecked his pickup
truck. He reported that he was able to take care of the activities
of daily living without assistance.

Mental status examination revealed that he was well-oriented, his
speech was goal- directed, his affect was pleasant, and he
responded appropriately to questions. There was no evidence of a
thought disorder or psychosis, reality testing was average, and his
impulse control was not impaired. Memory assessment revealed that
he knew his birth date, address and phone number; the month, date
and year; the current and past presidents; and was able to recall
five digits forward and two backwards, but was unable to remember
his Social Security number. His memory was about the same as on his
previous examination, without any significant changes. The Axis I
diagnosis was PTSD, chronic, mild; the Axis IV psychosocial
stressors were health issues associated with aging, and financial
problems; and the

- 9 -

Axis V Global Assessment of Functioning (GAF) Score was 60,
indicative of moderate symptoms or moderate difficulty in social,
occupational, or school functioning.

A rating decision of September 2001 denied increased rating for the
claimant's service connected disabilities, and denied a total
disability rating based on unemployability due to service-connected
disabilities, giving rise to this appeal.

In a February 2002 letter, the claimant indicated that he did not
want a personal hearing at the RO or before the Board, waived
issuance of a 90-day letter and the 90-day waiting period, and
asked that his appeal be sent to the Board.

Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 2002); 38 C.F.R.  3.321(a), Part
4, 4.1 (2002). Separate diagnostic codes identify the various
disabilities. 38 C.F.R. Part 4 (2002). Where there is a question as
to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. Part 4, 4.7 (2002). As noted above,
where entitlement to compensation has already been established and
an increase in the disability rating is at issue, as in the instant
appeal, the present level of disability is of primary importance.
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Compensation ratings shall be based as far as practicable upon the
average impairments of earning capacity with the additional proviso
that the Secretary shall from time to time readjust this schedule
of ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary for Benefits or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extra-schedular evaluation
commensurate with the average earning capacity impairment due

- 10 -

exclusively to the service-connected disability or disabilities.
The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (2002).

The nomenclature employed in this portion of the rating schedule is
based upon the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).
Rating agencies must be thoroughly familiar with this manual to
properly implement the directives in 4.125 through 4.129 and to
apply the General Rating Formula for Mental Disorders in 4.130. 38
U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4, 4.130 (2002).

The veteran's service-connected psychiatric disorder is evaluated
under Diagnostic Code 9411. The regulations establish a general
rating formula for mental disorders. 38 C.F.R. 4.130. Ratings are
assigned according to the manifestation of particular symptoms.
However, the use of the term "such as" in 38 C.F.R. 4.130
demonstrates that the symptoms after that phrase are not intended
to constitute an exhaustive list, but rather are to serve as
examples of the type and degree of the symptoms, or their effects,
that would justify a particular rating. Mauerhan v. Principi, 16
Vet. App. 436 (2002). Accordingly, the evidence considered in
determining the level of impairment under 4.130 is not restricted
to the symptoms provided in the diagnostic code. Instead, VA must
consider all symptoms of a claimant's condition that affect the
level of occupational and social impairment, including, if
applicable, those identified in the DSM-IV. Id.

The claimant's service-connected PTSD is currently evaluated as 30
percent disabling under the provisions of 38 C.F.R. Part 4, 4.125-
4.130, Diagnostic Code 9411 (2002). That diagnostic code provides
that occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly

- 11 -

or less often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events) will be rated as 30
percent disabling. The next highest rating of 50 percent is
warranted for occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short-and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

The veteran's claim for increase was received in June 2001, and the
record is silent for lay or medical evidence of psychiatric
disability during the one-year period preceding that claim.

Following receipt of that claim, the veteran was notified by RO
letter of the evidence needed to establish entitlement to the
benefits sought, and asked to submit evidence showing worsening of
the disabilities at issue, including any evidence not previously
submitted, or the names and addresses of treating physicians or
medical facilities so that the RO could obtain that evidence. The
veteran made no response to that request. His VA outpatient
treatment records from the VAMC, Muskogee, dated from August 2000
to June 2001, disclosed no complaint, treatment, findings or
diagnoses of his service-connected PTSD, and no psychotropic
medications were prescribed.

On VA PTSD examination in July 2001, the claimant related that he
had received no psychiatric or mental health treatment since his
last examination; that he was doing fair; that his problems were
predominantly medical in nature; and that he took no psychotropic
medications. He reported that he sleeps 3 or 4 hours per night, but
sleeps "pretty good"; that he has a occasional bad dream; that he
thinks about World War II "quite a little bit"; and indicated that
he was "lucky to be here" when talking about his World War 11
experiences. He indicated that he was retired [since 1997] and
currently lives alone and pays his own bills; that he attended
church and tried to

- 12 -


stay busy; and that he was able to take care of the activities of
daily living without assistance.

The mental status examination again revealed that he was well-
oriented, his speech was goal-directed, his affect was pleasant,
and he responded appropriately to questions. There was no evidence
of a thought disorder or psychosis, reality testing was average,
and his impulse control was not impaired. Memory assessment
revealed that he knew his birth date, address and phone number; the
month, date and year; the current and past presidents; and was able
to recall five digits forward and two backwards, but was unable to
remember his Social Security number. His memory was about the same
as on previous examination, without any significant changes. The
Axis I diagnosis was PTSD, chronic, mild; the Axis IV psychosocial
stressors were health issues associated with aging, and financial
problems.

The VA examiner assigned a Global Assessment of Functioning (GAF)
Score of 60. A GAF score is highly probative as it relates directly
to the veteran's level of impairment of social and industrial
adaptability, as contemplated by the rating criteria for mental
disorders. See Masse v. Brown, 7 Vet. App. 204, 207 (1994). A y GAF
score of 51-60 contemplates moderate symptoms (e.g., flat affect
and circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co- workers). See DSM-IV at
44-47.

The current medical evidence of record shows that the claimant is
well-oriented, pleasant, and appropriate; that his speech is
intelligent and goal-directed; that he is generally functioning
satisfactorily, with routine behavior, self-care, and normal
conversation. There is no evidence of depression, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, or evidence of mild memory loss. Thus, the Board finds
that the claimant only marginally meets the criteria for his
current 30 percent evaluation for PTSD. It is clear that the
veteran's psychiatric symptomatology is minimally disabling to him,
in that he has been able to forego routine psychiatric treatment
since before 1999.

- 13 -

Further, the current medical evidence of record discloses no
evidence of occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short-and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; or difficulty in establishing and
maintaining effective work and social relationships, as required
for a 50 percent evaluation for PTSD. To the contrary, none of
those criteria were demonstrated on the July 2001 PTSD examination.
As noted above, the assigned GAF score of 60 represents, at most,
moderate impairment.

Governing regulations provide that when evaluating the level of
disability from a mental disorder, the rating agency will consider
the extent of social impairment, but shall not assign an evaluation
solely on the basis of social impairment. 38 U.S.C.A. 1155 (West
2002); 38 C.F.R. Part 4, 4.126(a) (2002). In this case, the record
shows that the veteran states that he attends church and tries to
stay busy; that he was able to take care of the activities of daily
living without assistance; that he previously permitted his stepson
to live with him; and that he appears to be on good terms with his
niece, who checks on him periodically. The Board is unable to
conclude, based upon those facts, that the claimant experiences
significant social impairment.

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those officials who possess
the delegated authority to assign such a rating in the first
instance, pursuant to 38 C.F.R. 3.321 (b)(1) (2002). In the
September 2001 rating decision and the January 2002 Statement of
the Case, the RO concluded that an extraschedular evaluation was
not warranted for the veteran's service-connected PTSD. Since this
matter has been adjudicated by the RO, the Board will, accordingly,
consider the provisions of 38 C.F.R. 3.321(b)(1) (2002).

- 14 -

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). According to the regulation, an extraschedular
disability rating is warranted upon a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization that would render impractical
the application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not identified any factors which may be considered
to be exceptional or unusual, and the Board has been similarly
unsuccessful. The schedular ratings for psychiatric disabilities
are not inadequate. In fact, higher ratings are available if
certain criteria are met. Those criteria are not met in this case.
It does not appear that the veteran has an "exceptional or unusual"
disability; he merely disagrees with the assigned evaluation for
his level of impairments With respect to employment, the most
recent medical evidence shows that the claimant voluntarily retired
from farming after 52 years. Such evidence is not consistent with
marked interference with employment. As for hospitalization, it
does not appear that the veteran has been hospitalized for
treatment of PTSD, or that he has ever sought medication or
treatment for symptoms of PTSD. In addition, there is no evidence
of an exceptional or unusual clinical picture.

In short, the Board concludes that the evidence of record does not
reflect any factor which takes the claimant outside of the norm, or
which presents an exceptional or unusual disability picture. See
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability
rating itself is recognition that industrial capabilities are
impaired]. In essence, the Board finds that the evidence does not
show that the veteran's service- connected PTSD causes marked
interference with employment or results in frequent periods of
hospitalization so as to render impractical the application of the
regular schedular standards. There is no current evidence, clinical
or otherwise, which demonstrates anything exceptional or unusual
about the claimant's service- connected PTSD which is not
contemplated in the criteria in the VA Schedule for

- 15 -

Rating Disabilities. Accordingly, the Board determines that the
assignment of an extraschedular rating pursuant to 38 C.F.R.
3.321(b)(1) is not warranted.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that the claimant does not meet the criteria for a
rating in excess of the currently assigned 30 percent rating for
service-connected PTSD. Accordingly, a rating in excess of 30
percent for PTSD is not warranted.

In reaching its decision, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 30 percent rating for PTSD is denied.

REMAND

The claimant has further asserted that he is entitled to a rating
in excess of 10 percent for residuals of a shrapnel wound of the
right arm (Muscle Group V); to a rating in excess of 10 percent for
residuals of a bayonet wound of the left leg (Muscle Group XI);
that his service-connected disabilities have rendered him incapable
of securing and following a substantially gainful occupation, and
that he is therefore entitled to a total disability rating based on
unemployability due to service-connected disabilities.

As noted above, the Board undertook additional development of these
claims pursuant to 38 C.F.R. 19.9(a)(2) (2002), a regulation
promulgated by VA to allow the Board to undertake "the action
essential for a proper appellate decision" in lieu of remanding the
case to the RO. Pursuant to such development, additional medical
evidence has been added to the record, consisting of a report of VA
examination.

- 16 -

However, in Disabled American Veterans v. Secretary of Veterans
Affairs, No. 02- 7304, -7305, -7316 (Fed. Cir. May 1, 2003) (the
DAV decision), the United States Court of Appeals for the Federal
Circuit invalidated portions of the Department's new development
regulations. The Federal Circuit specifically noted that 38 C.F.R.
19(a)(2) (2002) was inconsistent with 38 U.S.C.A. 7104(a) (West
2002) because it denied appellants a "review on appeal" when the
Board considers additional evidence without having to either remand
the case to the RO for initial consideration of the newly-developed
evidence or obtain a waiver of the RO's consideration of the
additional evidence in favor of immediate review by the Board. See
also Bernard v. Brown, 4 Vet. App. 384, (1993). This is a
procedural defect that cannot otherwise be corrected by the Board
at this time in light of the holding in the DA V decision.

Based on the decision of the Federal Circuit, it appears to the
Board that it must remand this case so that the RO may consider the
additional evidence that has been obtained pursuant to the Board's
development efforts.

These claims are Remanded to the RO for the following actions:

1. The RO should review the instructions in the Board's January
2003 development memo and ensure that the January 2003 examination
report contains all requested information. If it does not, please
return the report to the examiner for corrective action or, if
necessary, schedule the veteran for further examination(s).

2. When the RO has ensured all information needed to comply with
the January 2003 development memorandum has been obtained, the RO
should then readjudicate these issues, with review the entire
record, including any additional evidence obtained by the Board.

- 17 -

If any benefit sought on appeal remains denied, the claimant and
his representative should be provided a Supplemental Statement of
the Case. That Supplemental Statement of the Case must contain
notice of all relevant actions taken on the claims for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issues currently on appeal.
An appropriate period of time should be allowed for response.

The appellant is hereby notified that he has the right to submit
additional evidence and argument on the matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board confers
on the veteran or other claimant, as a matter of law, the right to
compliance with the remand orders. Further, the Court stated that
where the remand orders of the Board are not complied with, the
Board itself errs in failing to ensure compliance. Stegall v. West,
11 Vet. App. 268 (1998). All cases returned to the Board which do
not comply with the instructions of the Board remand will be
returned to the RO for further appropriate action as directed.

The claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been

18 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Michelle L. Kane 
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form: 

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

19 -



